     Case 19-50012          Doc 77   Filed 03/19/19    EOD 03/19/19 18:29:08         Pg 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


In re:                                                Chapter 11
                        1
USA GYMNASTICS,                                       Case No. 18-09108-RLM-11

                        Debtor.


USA GYMNASTICS,                                       Adv. Proc. No. 19-50012
                                                      in 18-09108-RLM-11
         Plaintiff,

v.

ACE AMERICAN INSURANCE
COMPANY f/k/a CIGNA INSURANCE
COMPANY, GREAT AMERICAN
ASSURANCE COMPANY, LIBERTY
INSURANCE UNDERWRITERS INC.,
NATIONAL CASUALTY COMPANY,
RSUI INDEMNITY COMPANY, TIG
INSURANCE COMPANY, VIRGINIA
SURETY COMPANY, INC. f/k/a
COMBINED SPECIALTY INSURANCE
COMPANY, WESTERN WORLD
INSURANCE COMPANY, ENDURANCE
AMERICAN INSURANCE COMPANY,
AMERICAN INTERNATIONAL GROUP,
INC., AMERICAN HOME ASSURANCE
COMPANY, and DOE INSURERS

         Defendants.


                       ADDITIONAL DESIGNATION OF RECORD
                         FOR USA GYMNASTICS’ OBJECTION
                   TO DEFENDANTS’ JOINT MOTION TO WITHDRAW
                  THE REFERENCE OF THE ADVERSARY PROCEEDING


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the
Debtor’s principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
    Case 19-50012       Doc 77   Filed 03/19/19    EOD 03/19/19 18:29:08       Pg 2 of 4



       USA Gymnastics, as debtor and debtor in possession in the above-captioned chapter 11

case, hereby submits, pursuant to Rule 5011-1(d) of the Local Rules of the United States

Bankruptcy Court for the Southern District of Indiana, the following Additional Designation of

Record for its Objection To Defendants’ Joint Motion To Withdraw The Reference Of The

Adversary Proceeding:

       1.     Declaration Of James Scott Shollenbarger In Support Of Chapter 11 Petition And
              Requests For First Day Relief [Bankruptcy No. 18-090108-RLM, Dkt. 8].
       2.     First Day Motion For An Order (I) Authorizing The Debtor To Continue, Renew,
              And Supplement Insurance Policies; (II) Authorizing Payment Of Obligations
              Incurred In The Ordinary Course Of Operations In Connection With Insurance
              Programs, Including Payment Of Policy Premiums, Broker Fees, And Premium
              Financing Obligations; And (III) Authorizing Banks To Honor And Process
              Check And Electronic Transfer Requests Related Thereto Pursuant To Sections
              105(a) And 363(b) Of The Bankruptcy Code [Bankruptcy No. 18-090108-RLM,
              Dkt. 14].
       3.     Supplement To Motion For An Order (I) Authorizing The Debtor To Continue,
              Renew, And Supplement Insurance Policies; (II) Authorizing Payment Of
              Obligations Incurred In The Ordinary Course Of Operations In Connection With
              Insurance Programs, Including Payment Of Policy Premiums, Broker Fees, And
              Premium Financing Obligations; And (III) Authorizing Banks To Honor And
              Process Check And Electronic Transfer Requests Related Thereto Pursuant To
              Sections 105(A) And 363(B) Of The Bankruptcy Code [Bankruptcy No. 18-
              090108-RLM, Dkt. 106].
       4.     Final Order Granting First Day Motion For An Order (I) Authorizing The Debtor
              To Continue, Renew, And Supplement Insurance Policies; (Ii) Authorizing
              Payment Of Obligations Incurred In The Ordinary Course Of Operations In
              Connection With Insurance Programs, Including Payment Of Policy Premiums,
              Broker Fees, And Premium Financing Obligations; And (Iii) Authorizing Banks
              To Honor And Process Check And Electronic Transfer Requests Related Thereto
              Pursuant To Sections 105(A) And 363(B) Of The Bankruptcy Code [Bankruptcy
              No. 18-090108-RLM, Dkt. 197].
       5.     Debtor’s Motion For Order Establishing Deadlines For Filing Proofs Of Claim
              And Approving Form And Manner Of Notice Thereof [Bankruptcy No. 18-
              090108-RLM, Dkt. 230].
       6.     Order Approving Debtor’s Motion For Order Establishing Deadlines For Filing
              Proofs Of Claim And Approving Form And Manner Of Notice Thereof
              [Bankruptcy No. 18-090108-RLM, Dkt. 301].
    Case 19-50012       Doc 77   Filed 03/19/19    EOD 03/19/19 18:29:08         Pg 3 of 4



Dated: March 19, 2019                             Respectfully submitted,


                                                  PLEWS SHADLEY RACHER &
                                                  BRAUN LLP

                                                  By: /s/ Steven A. Baldwin
                                                          One of its Attorneys

                                                  George M. Plews
                                                  Gregory M. Gotwald
                                                  Tonya J. Bond
                                                  Steven A. Baldwin
                                                  1346 North Delaware Street
                                                  Indianapolis, Indiana 46202
                                                  (317) 637-0700
                                                  gplews@psrb.com
                                                  ggotwald@prsb.com
                                                  tbond@prsb.com
                                                  sbaldwin@psrb.com

                                                  -and-

                                                  JENNER & BLOCK LLP

                                                  Catherine L. Steege (admitted pro hac vice)
                                                  Melissa M. Root
                                                  353 N. Clark Street
                                                  Chicago, Illinois 60654
                                                  (312) 222-9350
                                                  csteege@jenner.com
                                                  mroot@jenner.com
                                                  Counsel for the Debtor




                                            2
  Case 19-50012       Doc 77     Filed 03/19/19     EOD 03/19/19 18:29:08        Pg 4 of 4



                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing Additional Designation Of
Record For USA Gymnastics’ Objection To Defendants’ Joint Motion To Withdraw The
Reference Of The Adversary Proceeding was filed electronically this 19th day of March,
2019. Notice of this filing will be sent to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s electronic filing system.

                                             /s/ Steven A. Baldwin

                                             Counsel for the Debtor
